ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
BHM Metal Products & Industries, LLC           )        ASBCA No. 60512
                                               )
Under Contract No. SPE7MC-l 5-C-0033           )

APPEARANCE FOR THE APPELLANT:                           Mr. Robert Gordon
                                                         CEO

APPEARANCES FOR THE GOVERNMENT:                         Daniel K. Poling, Esq.
                                                         DLA Chief Trial Attorney
                                                        Matthew 0. Geary, Esq.
                                                        Colleen T. Loughran, Esq.
                                                         Trial Attorneys
                                                         DLA Land and Maritime
                                                         Columbus, OH

                              ORDER OF DISMISSAL

      The parties have settled this appeal. Pursuant to the settlement agreement,
BHM Metal Products and Industries, LLC filed a copy of the joint settlement
agreement and a request that the appeal be dismissed with prejudice. Accordingly,
ASBCA No. 60512 is dismissed with prejudice.

      Dated: 11 October 2017



                                                   Administr 've Judge
                                                   Armed Services Board
                                                   of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60512, Appeal ofBHM
Metal Products & Industries, LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals